
	
		II
		110th CONGRESS
		1st Session
		S. 2210
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide incentives for investment in research and
		  development for new medicines, to enhance access to new medicines, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Innovation Prize Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Current
			 incentives for research and development for new medicines that involve market
			 exclusivity lead to high prices.
			(2)High prescription
			 drug prices create hardships on patients, employers, and taxpayers who pay for
			 medicines, as well as increasing restrictions on access to medicines, through
			 limited availability of high priced medicines by health insurance plans.
			(3)In addition, when
			 marketing exclusivity is the reward for successful research and development
			 efforts, companies have incentives to invest enormous sums in marketing of
			 products, and in the development of medicines that do not offer significant
			 incremental medicinal benefits over existing products.
			(4)According to the
			 Food and Drug Administration, of the 1,284 new drug approvals from 1990 to
			 2004, only 289, or 22.5 percent, were for priority reviews
			 (defined as a product that has significant improvement compared to
			 marketed products in the treatment, diagnosis, or prevention of a
			 disease). Of these, only 183 (14.3 percent of the total) were new
			 molecular entities classified as priority products.
			(5)Thus, there are
			 important gaps in treatments for many severe illnesses.
			(6)The existence of
			 neglected diseases in other regions of the world leads to immense suffering and
			 death, undermines development, shrinks potential markets, and has long-term
			 negative effects for United States security.
			(7)Emerging
			 diseases, viral mutations, and food-borne disease transmitted through
			 international trade have negative effects on Americans and must be combated
			 before they arrive on the Nation’s shores.
			(8)Exclusive rights
			 to market products are one way to reward successful product research and
			 development, but not the only way. Prize funds are another way and have been
			 used successfully to stimulate inventions and solutions to difficult
			 problems.
			(9)Awards to
			 companies through a prize fund mechanism that reward successful product
			 research and development can de-couple the reward for product research
			 development from the price of the product.
			(10)Awards to
			 pharmaceutical companies for successful product research and development can be
			 targeted at products that improve health care outcomes, and can stimulate
			 research and development in the areas of greatest need.
			(11)The
			 implementation of a prize fund and the elimination of exclusive rights to sell
			 new medicines will lead to entry by generic manufacturers, and lower prices for
			 prescription drugs. This will eliminate the need for price sensitive
			 formularies, and reduce other barriers to access to new medicines.
			(12)At present,
			 generic products represent more than 63 percent of pharmaceutical
			 prescriptions, but only 20 percent of the money spent on prescription drugs,
			 for an average cost saving of 85 percent for generic prescriptions.
			(13)The combined
			 cost to the Federal Government of purchases, reimbursements, and subsidies for
			 medicines, including Federal outlays relating to Medicare, Medicaid, purchases
			 of medicines by the Department of Defense and the Department of Veterans
			 Affairs, and outlays related to the Federal Employees Health Benefits Program,
			 is expected to exceed $100,000,000,000 in 2007, and grow faster than the
			 overall rate of growth in the Gross Domestic Product.
			(14)The cost of
			 total United States outlays for pharmaceutical drugs was more than
			 $274,000,000,000 in 2006, measured at manufacturer's prices, an increase of
			 more than 82 percent since 2000.
			(15)The substitution
			 of prize fund awards to companies for successful product research and
			 development in place of marketing exclusivity for new medicines will lead to
			 more competition, greater utilization of generic products, lower prices, and
			 savings to Federal, State and local governments, private employers and
			 individual consumers of more than $200,000,000,000 per year. Savings in
			 governmental expenditures alone would be more than sufficient to fund the prize
			 fund established through this legislation.
			(16)Basing the level
			 of funding for innovation prizes on a share of Gross Domestic Product will
			 ensure a sustainable and forward looking commitment to stimulate innovation for
			 new medicines.
			(17)Current United
			 States outlays on pharmaceutical drugs are more than 2.2 percent of Gross
			 Domestic Product.
			(18)By funding
			 innovation prizes at 0.6 percent of Gross Domestic Product, the United States
			 will provide an incentive for innovation that would be more than
			 $80,000,000,000 in 2007, an amount that is more than 5 times the average rate
			 of royalties for patent owners, and more than 4 times the level of private
			 sector research and development spending that would be assigned to the United
			 States market, based upon the United States share of global Gross National
			 Product.
			(19)The 2007 cost of
			 the innovation prizes will be much lower than the $200,000,000,000 in reduced
			 United States outlays for pharmaceutical drugs, it will vastly expand access to
			 medicines, and it will ensure that future research and development for new
			 medicines is targeted at treatments that improve health care outcomes and
			 address public health priorities.
			3.PurposeIt is the purpose of this Act to provide
			 incentives to encourage entities to invest in research and development of new
			 medicines through the establishment of a Medical Innovation Prize Fund and to
			 enhance access to such medicines by allowing any person in compliance with Food
			 and Drug Administration requirements to manufacture, distribute, or sell an
			 approved medicine.
		4.DefinitionsIn this Act:
			(1)Biological
			 productThe term biological product has the meaning
			 given such term in section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			(2)BoardThe
			 term Board means the Board of Trustees for the Fund for Medical
			 Innovation Prizes established under section 7.
			(3)DrugThe
			 term drug has the meaning given such term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			(4)FundThe
			 term Fund means the Fund for Medical Innovation Prizes established
			 under section 6.
			(5)Market
			 clearanceThe term market clearance means the
			 approval of an application under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) or the approval of a biologics license application
			 under subsection (a) of section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			5.Elimination of
			 exclusive rights to market drugs and biological products
			(a)In
			 generalNotwithstanding title
			 35, United States Code, relevant provisions of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) (including amendments made by the Drug
			 Price Competition and Patent Term Restoration Act of 1984 (Public Law 98–417;
			 referred to as the Hatch-Waxman Act)), the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), and any
			 other provision of law providing any patent right or exclusive marketing period
			 for any drug, biological product, or manufacturing process for a drug or
			 biological product (such as pediatric extensions under section 505A of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) or orphan drug marketing
			 exclusivity under subchapter B of chapter V of such Act (21 U.S.C. 360aa et
			 seq.)), no person shall have the right to exclusively manufacture, distribute,
			 sell, or use a drug, a biological product, or a manufacturing process for a
			 drug or biological product in interstate commerce, including the exclusive
			 right to rely on health registration data or the 30-month stay-of-effectiveness
			 period for Orange Book patents under section 505(j) of such Act (21 U.S.C.
			 355(j)).
			(b)RemunerationA
			 person that is eligible for prize payments from the Fund as provided for in
			 section 10 shall receive such payments—
				(1)in lieu of any
			 remuneration the person would have otherwise received for the exclusive
			 marketing, distribution, sale, or use of a drug, biological product, or
			 manufacturing process for a drug or biological product but for the application
			 of subsection (a); and
				(2)in addition to
			 any other remuneration that such person receives by reason of the nonexclusive
			 marketing, distribution, sale, or use of the drug, biological product, or
			 manufacturing process for a drug or biological product.
				(c)ApplicationThis
			 section shall apply only with respect to the marketing, distribution, sale, or
			 use of a drug, a biological product, or a manufacturing process for a drug or
			 biological product that occurs on or after October 1, 2007.
			6.Fund for medical
			 innovation prizes
			(a)EstablishmentThere is hereby established in the Treasury
			 of the United States a revolving fund to be known as the Fund for
			 Medical Innovation Prizes, which shall consist of amounts appropriated
			 to the Fund and amounts credited to the Fund under subsection (c).
			(b)availability of
			 fundsAmounts in the Fund shall be available to the Board,
			 subject to section 16(b), for the purpose of carrying out this Act.
			(c)Amounts
			 credited to the FundThe Secretary of the Treasury shall credit
			 to the Fund the interest on, and the proceeds from sale or redemption of,
			 obligations held in the Fund.
			7.Board of
			 trustees for the Fund
			(a)EstablishmentThere is hereby established (as a
			 permanent, independent establishment in the executive branch) a Board of
			 Trustees for the Fund for Medical Innovation Prizes.
			(b)MembershipThe
			 Board shall be composed of 13 members, including—
				(1)the Administrator
			 of the Centers for Medicare & Medicaid Services;
				(2)the Commissioner
			 of Food and Drugs;
				(3)the Director of
			 the National Institutes of Health;
				(4)the Director of
			 the Centers for Disease Control and Prevention; and
				(5)nine individuals
			 to be appointed by the President, with the advice and consent of the Senate, of
			 which—
					(A)three
			 representatives of the business sector;
					(B)three
			 representatives of the private medical research and development sector,
			 including at least one representative of the nonprofit private medical research
			 and development sector; and
					(C)three
			 representatives of consumer and patient interests, including at least one
			 representative of patients suffering from orphan diseases.
					(c)Terms
				(1)In
			 generalExcept as provided in paragraph (2), each member
			 appointed to the Board under subsection (a)(5) shall be appointed for a term of
			 4 years.
				(2)Terms of
			 initial appointeesAs designated by the President at the time of
			 appointment, of the members first appointed to the Board under subsection
			 (a)(5)—
					(A)5 members shall
			 be appointed for a term of 4 years; and
					(B)4 members shall
			 be appointed for a term of 2 years.
					(d)VacanciesAny
			 member of the Board appointed to fill a vacancy occurring before the expiration
			 of the term for which the member’s predecessor was appointed shall be appointed
			 only for the remainder of that term. A member of the Board may serve after the
			 expiration of that member’s term until a successor has taken office.
			(e)Compensation
			 and travel expenses
				(1)CompensationMembers
			 of the Board shall each be paid not less than the daily equivalent of level IV
			 of the Executive Schedule for each day (including travel time) during which
			 they are engaged in the actual performance of the duties of the Board.
				(2)Travel
			 expensesEach member of the Board shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
				(f)Chairperson;
			 officersThe members of the Board shall elect a Chairperson and
			 any other officers of the Board. The Chairperson and any such officers shall be
			 elected for a term of 2 years.
			(g)StaffThe
			 Board may appoint and fix the pay of such additional personnel as the Board
			 considers appropriate. The staff of the Board shall be appointed subject to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and shall be paid in accordance with the provisions of
			 chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates.
			(h)Experts and
			 consultantsThe Board may procure temporary and intermittent
			 services under section 3109(b) of title 5, United State Code.
			8.Powers and
			 duties of the Board
			(a)DutiesThe
			 Board shall—
				(1)award prize
			 payments for medical innovation in accordance with this Act; and
				(2)submit a report
			 to the Congress under section 14.
				(b)Powers of
			 board
				(1)Hearings and
			 sessions
					(A)In
			 generalThe Board may, for the purpose of carrying out this Act,
			 hold hearings, sit and act at times and places, take testimony, and receive
			 evidence as the Board considers appropriate.
					(B)First
			 meetingNot later than 30 days after the initial members of the
			 Board are appointed under section 7(b)(5) and confirmed, the Board shall
			 conduct its first meeting.
					(2)Policies and
			 procedures
					(A)In
			 generalNot later than 1 year after the initial members of the
			 Board are appointed under section 7(b)(5) and confirmed, the Board shall
			 establish such policies and procedures as may be appropriate to carry out this
			 Act.
					(B)Majority
			 voteThe policies and procedures of the Board shall require that
			 any determination of the Board be made by not less than a majority vote of the
			 members of the Board.
					(C)Administrative
			 proceduresThe policies and procedures of the Board shall comply
			 with subchapter II of chapter 5 of title 5, United States Code.
					(D)TransparencyThe
			 policies and procedures of the Board shall—
						(i)comply with
			 sections 552 and 552b of title 5, United States Code (commonly referred to as
			 the Freedom of Information Act and the Government in the
			 Sunshine Act, respectively); and
						(ii)ensure that the
			 proceedings and deliberations of the Board are transparent and are supported by
			 a description of the methods, data sources, assumptions, outcomes, and related
			 information that will allow the public to understand how the Board reaches its
			 criteria-setting and award decisions.
						(3)Expert advisory
			 committeesTo assist the Board in carrying out this Act, the
			 Board shall establish independent expert advisory committees, including
			 committees on the following:
					(A)Economic
			 evaluation of therapeutic benefits.
					(B)Business models
			 and incentive structures for innovation.
					(C)Research and
			 development priorities.
					(D)Orphan
			 diseases.
					(E)Financial control
			 and auditing.
					(4)Powers of
			 members and agentsAny member or agent of the Board may, if
			 authorized by the Board, take any action which the Board is authorized to take
			 under this Act.
				(5)MailsThe
			 Board may use the United States mails in the same manner and under the same
			 conditions as other departments and agencies of the United States.
				9.Prize payments
			 for medical innovation
			(a)AwardFor
			 fiscal year 2008, and each subsequent fiscal year, the Board shall award to
			 persons described in subsection (b) prize payments for medical innovation
			 relating to a drug, a biological product, or a new manufacturing process for a
			 drug or biological product.
			(b)EligibilityTo
			 be eligible to receive a prize payment under subsection (a) for medical
			 innovation relating to a drug, a biological product, or a manufacturing
			 process, a person shall be—
				(1)in the case of a
			 drug or biological product, the first person to receive market clearance with
			 respect to the drug or biological product; or
				(2)in the case of a
			 manufacturing process, the holder of the patent with respect to such
			 process.
				(c)CriteriaThe
			 Board shall, by regulation, establish criteria for the selection of recipients,
			 and for determining the amount, of prize payments under this section. Such
			 criteria shall include consideration of the following:
				(1)The number of
			 patients who would benefit from the drug, biological product, or manufacturing
			 process involved, including (in cases of global neglected diseases, global
			 infectious diseases, and other global public health priorities) the number of
			 non-United States patients.
				(2)The incremental
			 therapeutic benefit of the drug, biological product, or manufacturing process
			 involved as compared to existing drugs, biological products, and manufacturing
			 processes available to treat the same disease or condition, except that the
			 Board shall provide for cases where drugs, biological products, or
			 manufacturing processes are developed at roughly the same time, so that the
			 comparison is to products that were not recently developed.
				(3)The degree to
			 which the drug, biological product, or manufacturing process involved addresses
			 priority health care needs, including—
					(A)current and
			 emerging global infectious diseases;
					(B)severe illnesses
			 with small client populations (such as indications for which orphan designation
			 has been granted under section 526 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360bb)); and
					(C)neglected
			 diseases that primarily afflict the poor in developing countries.
					(4)Improved
			 efficiency of manufacturing processes for drugs or biological processes.
				(d)RequirementsIn
			 awarding prize payments under this section, the Board shall comply with the
			 following:
				(1)In cases where a
			 new drug, biological product, or manufacturing process offers an improvement
			 over an existing drug, biological product, or manufacturing process and the new
			 drug, biological product, or manufacturing process competes with or replaces
			 the existing drug, biological product, or manufacturing process, the Board
			 shall continue to make prize payments for the existing drug, biological
			 product, or manufacturing process to the degree that the new drug, biological
			 product, or manufacturing process was based on or benefitted from the
			 development of the existing drug, biological product, or manufacturing
			 process.
				(2)The Board may not
			 make prize payments based on the identity of the person who manufactures,
			 distributes, sells, or uses the drug, biological product, or manufacturing
			 process involved.
				(3)The Board may
			 award prize payments for a drug, a biological product, or a manufacturing
			 process for not more than 10 fiscal years, regardless of the term of any
			 related patents.
				(4)For any fiscal
			 year, the Board may not award a prize payment for any single drug, biological
			 product, or manufacturing process in an amount that exceeds 5 percent of the
			 total amount appropriated to the Fund for that year.
				(5)For every drug or
			 biological product that receives market clearance, the Board shall determine
			 whether and in what amount to award a prize payment for the drug or biological
			 product not later than the end of the fourth full calendar-year quarter
			 following the calendar-year quarter in which the drug or biological product
			 receives market clearance.
				10.Prizes for
			 priority research and development
			(a)Minimum levels
			 of fundingFor fiscal year 2008, and each subsequent fiscal year,
			 the Board shall establish and may periodically modify minimum levels of funding
			 under section 9 for priority research and development.
			(b)Initial minimum
			 levelsOf the amount appropriated to the Fund for a fiscal year,
			 the Board shall use (subject to the establishment or modification of an
			 applicable minimum level of funding under subsection (a)) not less than—
				(1)4 percent of such
			 amount for global neglected diseases;
				(2)10 percent of
			 such amount for orphan drugs; and
				(3)4 percent of such
			 amount for global infectious diseases and other global public health
			 priorities, including research on AIDS, AIDS vaccines, and medicines for
			 responding to bioterrorism.
				(c)Public input;
			 recommendationsThe advisory committee on research and
			 development priorities (established pursuant to section 8(b)(3)) shall—
				(1)solicit public
			 input on research and development priorities; and
				(2)periodically
			 recommend to the Board modifications in the minimum levels of funding for
			 prizes for priority research and development under this section.
				(d)ProceduresThe
			 Board shall adopt procedures to establish and periodically modify minimum
			 levels of funding under section 9 for priority research and development.
			11.Special
			 transition rules
			(a)In
			 generalA drug or biological product that is on the market on
			 October 1, 2007, shall remain eligible for prize payments for not more than 10
			 fiscal years, consistent with section 9(d)(3).
			(b)Determination
			 of valueIn determining the amount of a prize payment for a drug
			 or biological product described in subsection (a), the Board shall calculate
			 the incremental value of the drug or biological product as of the date on which
			 the drug or biological product was first introduced in the market.
			(c)Maximum
			 amountWith respect to drugs and biological products described in
			 subsection (a), the Board may award—
				(1)of the amount
			 appropriated to the Fund for fiscal year 2008, not more than 90 percent of such
			 amount; and
				(2)of the amount
			 appropriated to the Fund for each of the succeeding 9 fiscal years, not more
			 than a percentage of such amount that is equal to 9 percent less the percentage
			 applicable to the preceding fiscal year under this subsection.
				12.ArbitrationIn the case of a drug that is on the market
			 on October 1, 2008, and subject to patents owned by a party other than the
			 person who first received market clearance for the drug, the Board shall
			 establish an arbitration procedure to determine an equitable division of any
			 prize payments under this Act among the patent owners and the person who first
			 received market clearance for the drug.
		13.Annual audits
			 by GAO
			(a)AuditsThe
			 Comptroller General of the United States shall conduct an audit of the Board
			 each fiscal year to determine the effectiveness of the Board—
				(1)in bringing to
			 market drugs, vaccines, other biological products, and new manufacturing
			 processes for medicines in a cost-effective manner; and
				(2)in addressing
			 society's medical needs, including global neglected diseases that afflict
			 primarily the poor in developing countries, indications for which orphan
			 designation has been granted under section 526 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bb), and global infectious diseases and and other
			 global public health priorities.
				(b)ReportsThe
			 Comptroller General of the United States shall submit a report to the Congress
			 each fiscal year on the results of each audit conducted under subsection
			 (a).
			14.Report to
			 congressNot later than 1 year
			 after the date of the enactment of this Act, the Board shall submit to Congress
			 a report containing the findings, conclusions, and recommendations of the Board
			 concerning the implementation and administration of this Act, including
			 recommendations for such legislative and administrative action as the Board
			 determines to be appropriate.
		15.Funding
			(a)Appropriations
				(1)Start-up
			 costsFor fiscal year 2008, there are authorized to be
			 appropriated to the Fund, such sums as may be necessary to carry out this
			 Act.
				(2)Program
			 implementationFor fiscal year 2008 and each subsequent fiscal
			 year, there is appropriated to the Fund, out of any funds in the Treasury not
			 otherwise appropriated, an amount equal to the amount that is 0.6 percent of
			 the gross domestic product of the United States for the preceding fiscal year
			 (as such amount is determined by the Secretary of Commerce).
				(b)AvailabilityFunds
			 appropriated to the Fund for a fiscal year shall remain available for
			 expenditure in accordance with this Act until the end of the 3-year period
			 beginning on October 1 of such fiscal year. Any such funds that are unexpended
			 at the end of such period shall revert to the Treasury.
			
